Case 20-03240-5-JNC         Doc 77 Filed 03/11/21 Entered 03/11/21 14:00:04                    Page 1 of 15




                          UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                GREENVILLE DIVISION

  IN RE:
       SCOTT A. O’NEIL                                                     CASE NO. 20-03240-5-JNC
       CYNTHIA C. O’NEIL
           DEBTORS                                                        CHAPTER 11


              ATTORNEY'S REPORT AND APPLICATION FOR APPROVAL OF
           COMPENSATION AND REIMBURSEMENT OF EXPENSES PURSUANT TO
                    11 USC § 503(b) OF THE BANKRUPTCY CODE

         Pursuant to the provisions of the Bankruptcy Code, the undersigned as Attorney for the Debtors,
 Jonathan E. Friesen of Gillespie & Murphy, P.A., hereby makes this report and application to the Court
 for approval of attorney's fees and reimbursement of expenses pursuant to 11 USC § 503(b) of the
 Bankruptcy Code, in connection with the services rendered by counsel to date in the course of this
 Chapter 11 proceeding; and, in support of this application, shows the Court as follows:

         1.      Jonathan E. Friesen of Gillespie & Murphy, P.A., filed a voluntary Chapter 11 Petition on
 behalf of the Debtors, Scott A. O’Neil and Cynthia C. O’Neil, on September 25, 2020.

         2.     The Application to Employ Attorney, Jonathan E. Friesen of Gillespie & Murphy, P.A.,
 was filed on October 22, 2020. The Order Authorizing Employment of Attorney for the Debtors was
 entered November 9, 2020.

          3.     Since filing the Petition, the undersigned and members of his firm have expended
 numerous hours assisting the Debtors with negotiating with their creditors, preparing the Debtors’
 remaining Schedules and Statements, assisting with compliance of their 4002 reporting, reviewing and
 assisting with monthly reports, and formulating their Plan of Reorganization.

        4.      A confirmation hearing regarding the Debtors Plan is pending. The Debtors are
 amending three monthly reports and must file a tax return prior to the hearing on the Debtors’ Plan.

         5.       Pursuant to Court Order, Jonathan E. Friesen of Gillespie & Murphy, P.A., has served as
 attorney for the Debtors in the course of this Chapter 11 proceeding in advising the Debtors, preparing
 necessary documentation and by performing all other functions required of counsel.

         6.       Counsel for the Debtors, as referenced herein, have expended numerous hours advising
 the Debtors and rendering such legal services as were necessary and proper, which services are more
 specifically itemized on the Exhibit “A” attached hereto.

         7.       Due to the nature, issues, and complexity of this case and considering the amount of time
 and effort in negotiating with the creditors, it was sometimes necessary for an attorney and a paralegal to
Case 20-03240-5-JNC           Doc 77 Filed 03/11/21 Entered 03/11/21 14:00:04                  Page 2 of 15



 attend hearings, attend conferences, participate in telephonic conferences and conduct inter-office
 conferences to discuss the case and the status of pending issues to keep all staff advised of the immediate
 issues of the case. Occasions requiring the use of more than one timekeeper generally fall into one of the
 following categories:

             (a) Jonathan E. Friesen or the billing attorney is giving information to another lawyer or staff
             member regarding factual or legal issues that must be addressed in the case, and it is more
             efficient to meet in groups than to tell each timekeeper separately. If interaction is not
             required, email is used.

             (b) Information about cases, either from the client or another lawyer, witness, the Court, or
             the Bankruptcy Administrator, is frequently received about a case in which more than one
             lawyer or staff member is working. It is more efficient for the staff to receive the information
             as a group instead of having to repeat the information to each timekeeper separately.

             (c) In court appearances, one lawyer may have researched and prepared for an argument on
             one issue and another lawyer may have prepared for a separate matter. Alternatively, one
             lawyer may do the research and brief and another lawyer may be assigned to argue the case or
             examine the witnesses.

        8.      In the preparation, qualification and execution of their employment as attorneys for the
 Debtors, counsel have complied with the provisions of Sections 327, 329 and 1107(a) of the Bankruptcy
 Code.

          9.      Counsel applies for the allowance of attorney's fees pursuant to applicable provisions of
 statutory and case law, and asks the Court to consider the following factors in the allowance of the same:

                 (a)       Time and labor expended.
                 (b)       Novelty and difficulty of the questions raised.
                 (c)       Skill required to properly perform the legal services rendered.
                 (d)       Customary fees for like work.
                 (e)       Time limitations imposed by the client or circumstances.
                 (f)       Experience, reputation and ability of the attorney.
                 (g)       Nature and length of the professional relationship between attorney and
                 client.
                 (h)       Attorney's fees awards in similar cases.

          10.     The dates, numbers and information necessary for the Court's evaluation of the factors set
 forth in paragraph 9 above are set forth in this Report and Application.

        11.      All the services for which compensation is requested were performed by or on behalf of
 the Debtors and not on behalf of any committee, creditors or other persons.

         12.      The services performed by counsel were services for which the attorney for Debtors held
 the sole responsibility and were not services for which any other party, attorney or any person had
 responsibility to the exclusion of the Debtors or the Debtors’ attorney.

         13.    No commission, fee, allowance or any other payment to the undersigned has been
 computed on any funds paid back to the Debtors, any exemption to which the Debtors would be entitled
 or any comparable payment representing a refund or reimbursement to the Debtors.
Case 20-03240-5-JNC         Doc 77 Filed 03/11/21 Entered 03/11/21 14:00:04                    Page 3 of 15



         14.     This Report and Application for Approval of Compensation and Reimbursement of
 Expenses Pursuant to Section 503(b) is in compliance with the standards set forth in the Bankruptcy
 Code, the applicable case law and other non-bankruptcy statutes and case law.

         15.      Gillespie & Murphy, P.A. received $5,717.00 from the Debtors on September 23, 2020.
 These funds were deposited into the firm’s trust account to secure future fees and expenses incurred by
 Gillespie & Murphy, P.A. on behalf of the Debtors. From these trust funds, $1,122.00 was paid to
 Gillespie & Murphy, P.A. for fees and expenses, incurred pre-Petition for the period of September 15,
 2020 to September 25, 2020. In addition, the filing fee of $1,717.00 was paid from the trust funds,
 leaving a balance of $2,878.00 in the trust account. The Debtors paid an additional deposit of $10,000.00
 on December 29, 2020. The balance of the funds deposited in the trust account is $12,804.00, which are
 for anticipated fees expected to arise during the course of the Chapter 11 bankruptcy. A total of
 $12,804.00 remains in the firm’s trust account and is available for payment of legal fees and out of pocket
 costs pursuant to Section 503(b) incurred by Gillespie & Murphy, P.A., pursuant to orders of this court.

         16.    Gillespie & Murphy, P.A., has incurred fees in the amount of $7,045.50 and out of
 pocket expenses and advances in the amount of $0.00 and these items are detailed on the attached
 Exhibit “A”.

         WHEREFORE, your undersigned prays that Gillespie & Murphy, P.A., be allowed
 compensation in the amount of $7,045.50 and $0.00 for reimbursement of expenses pursuant to 11 USC
 §503(b) for a total of $7,045.50 for the period beginning September 26, 2020 to March 11, 2021.

 DATED: March 11, 2021                                       s/Jonathan E. Friesen
                                                              Jonathan E. Friesen
                                                              N.C. State Bar No.31535
                                                              Gillespie & Murphy, P.A.
                                                              PO Drawer 888
                                                              New Bern, NC 28563
                                                              Telephone: (252) 636-2225
                                                              Facsimile: (252) 636-0625
                                                              Email: jef@gillespieandmurphy.com
Case 20-03240-5-JNC        Doc 77 Filed 03/11/21 Entered 03/11/21 14:00:04                 Page 4 of 15



                                 BIOGRAPHICAL INFORMATION

                                   JONATHAN E. FRIESEN (JEF)

 Jonathan E. Friesen is a Attorney with Gillespie & Murphy, P.A., and was admitted to the North Carolina
 Bar in 2003 and the Nebraska Bar in 2005. He graduated from the University of Nebraska with a
 Bachelor of Arts in History in 1993 and managed agri-businesses with Murphy Family Farms based in
 Rose Hill, North Carolina prior to attending law school. He obtained his J.D. from the University of
 Nebraska in 2003. During law school, he served as a judicial clerk for the Nebraska District Court in
 Lancaster County, and was awarded outstanding civil clinic student for his work with clients of the
 University of Nebraska College of Law civil clinic program. He practiced with the Friesen Law Firm,
 PLLC, Stubbs & Perdue, P.A., and Oliver Friesen Cheek, PLLC, focusing on Real Estate, Estate Planning
 and Bankruptcy. Mr. Friesen is a member of the North Carolina Bar Association and the Nebraska Bar
 Association.


                                       JAELAH HICKS (JDH)
 Jaelah Hicks is a bankruptcy paralegal and has been employed as a paralegal for approximately eight
 years, including six years as a bankruptcy paralegal with the firm of Gillespie & Murphy, P.A.


                                    GIDGET WHITAKER (GEF)

 Gidget Whitaker is a bankruptcy paralegal and has been employed as a bankruptcy paralegal for
 approximately twelve years with the firm of Gillespie & Murphy, P.A.
Case 20-03240-5-JNC            Doc 77 Filed 03/11/21 Entered 03/11/21 14:00:04                        Page 5 of 15




                            UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF NORTH CAROLINA
                                  GREENVILLE DIVISION

  IN RE:
       SCOTT A. O’NEIL                                                          CASE NO. 20-03240-5-JNC
       CYNTHIA C. O’NEIL
           DEBTORS                                                              CHAPTER 11


 Name of Applicant:                 Jonathan Eric Friesen


 Authorized to Provide
 Professional Services as:          Attorney


 Name of person responsible
 For monthly review of
 Applicant’s billing records:       Jonathan Eric Friesen


 Date of Application:               October 22, 2020


 Date of Order
 Approving Appointment:             November 9, 2020


 Period for which Fees and
 Reimbursement are sought:          September 26, 2020 to March 11, 2021

 Amount of Fees sought as
 Actual, Reasonable, and
 Necessary:                         $7,045.50

 Amount of Expense
 Reimbursement sought as
 Actual, Reasonable, and
 Necessary:                         $0.00

 This is the initial application. If this is not the first application filed, please state the following for each
 previous application:

 Date Filed                   Period Covered                Requested                    Approved Fees/
                                                            Fees/Expenses                Expenses & Date
 Initial application          n/a                           n/a                          n/a
             Case 20-03240-5-JNC           Doc 77 GILLESPIE & MURPHY,
                                                  Filed 03/11/21      P.A. 03/11/21 14:00:04
                                                                 Entered                          Page 6 of 15
                                                            Attorneys At Law
                                                            P.O. Drawer 888
                    EXHIBIT A                           New Bern, NC 28563-0888
                                                             (252) 636-2225



                                                                                                                       Page: 1
      SCOTT & CYNTHIA O'NEIL                                                                                    March 11, 2021
      6074 MARTIN'S POINT ROAD                                                                     Client No.   20200255-00B
      KITTY HAWK NC 27949                                                                      Statement No:            77556




      BANKRUPTCY-CHAPTER 11
      Date Filed: 9/25/20
      Case #: 20-03240-5-JNC
      Trustee: John Rhyne




                                                                                                 Rate      Hours
09/24/2020    JEF    Attorney fees billed prior and up to date of filing.                      275.00                 1,122.00

09/25/2020    JEF    Telephone conference with K. Marshall Re: First Bank accounts of Scott
                     and Cynthia O'Neil; Preparation of email Re: Funds                        275.00       0.30        82.50

10/05/2020    JEF    Review of and preparation of email to B.A. Re: 4002 documents             275.00       0.80       220.00
              BKY    (JDH) Review of and calendar deadlines                                    110.00       0.60        66.00
              JEF    Preparation of Application to Employ attorney for estate                  275.00       0.80       220.00

10/07/2020    JEF    Review and reply to emails from J. Rhyne Re: Sheriff's Department and
                     checks                                                                    275.00       0.10        27.50
              JEF    Preparation of Motion for Turnover                                        275.00       0.80       220.00
              BKY    (GEF) Preparation of Motion for Shortened Time and filing of same         110.00       0.80        88.00
              BKY    (JDH) Preparation of Motion to Extend Time to file schedules              110.00       0.20        22.00
              JEF    Preparation of email to S. and T. O'Neil Re: Motion for Turnover;
                     Review and reply to emails from T. O'Neil Re: Bills                       275.00       0.10        27.50

10/09/2020    JEF    Review and reply to email from T. O'Neil Re: Taxes and DIP Accounts       275.00       0.10        27.50
              JEF    Review and reply to email from L. Tingen Re: Intake hearing                            0.10          n/c

10/15/2020    JEF    Preparation of email to S. and T. O'Neil Re: Intake Hearing                            0.10           n/c
              JEF    Preparation of email to J. Rhyne and K. Gardner Re: Motion for Turnover
                     Order; Review of same                                                     275.00       0.30        82.50

10/19/2020    JEF    Preparation of Attorney application and email to S. and T. O'Neil Re:
                     Same                                                                      275.00       0.20        55.00

10/21/2020    JEF    Preparation of emails to K. Marshall with First Bank and N. Ladd with
                     First National Bank Re: Requirement to close pre-petition account         275.00       0.20        55.00

10/22/2020    JEF    Review and reply to emails from T. O'Neil Re: DIP Accounts and
                     schedules                                                                              0.40           n/c

10/23/2020    JEF    Preparation and filing of Chapter 11(V) status report; Phone conference
                     with T. O'Neil Re: Same                                                   275.00       1.40       385.00
              JEF    Preparation of email to L. Tingen Re: Draft schedules                                  0.10          n/c

10/26/2020    BKY    (JDH) Preparation of Schedules                                            110.00       2.20       242.00
                                                                                                                     Page: 2
      SCOTTCase
            & CYNTHIA O'NEIL
                20-03240-5-JNC          Doc 77 Filed 03/11/21 Entered 03/11/21 14:00:04                      March 11, 2021
                                                                                                  Page 7 of 15
                                                                                                   Client No.   20200255-00B
                                                                                               Statement No:           77556
      BANKRUPTCY-CHAPTER 11
      Date Filed: 9/25/20
      Case #: 20-03240-5-JNC
      Trustee: John Rhyne


                                                                                                 Rate      Hours
             JEF   Appearance at telephonic intake hearing                                     275.00       1.10      302.50
             JEF   Preparation of email to T. O'Neil Re: Monthly Reports                                    0.10         n/c

10/28/2020   BKY   (JDH) Further preparation of schedules                                      110.00       1.00      110.00

10/29/2020   JEF   Review of Schedules with S. and C. O'Neil; Review and reply to emails
                   from T. O'Neil Re: Schedules                                                275.00       0.50      137.50
             BKY   (JDH) Review and revisions to schedules and filing of same                  110.00       1.20      132.00

11/09/2020   JEF   Preparation for and attendance at Chapter 11 341 Meeting by phone           275.00       0.50      137.50

11/30/2020   BKY   (JDH) Preparation of Motion for additional time to filing monthly reports   110.00       0.50       55.00
             JEF   Review of October Monthly Report and revisions to same; Phone
                   conference with T. O'Neil Re: Same; Filing of October Monthly Report        275.00       1.50      412.50

12/02/2020   JEF   Preparation of email to H. Parlette Re: Tax Returns; Review and reply to
                   emails from T. O'Neil Re: Same                                                           0.40         n/c

12/03/2020   JEF   Preparation of email to K. Gardner Re: 2019 Tax Return; Review of
                   same                                                                        275.00       0.20       55.00

12/08/2020   JEF   Review and reply to emails from T. O'Neil Re: Monthly reports and taxes                  0.50         n/c

12/12/2020   JEF   Legal research Re: Title to real property; Review of filed claims;
                   Preparation of draft plan of reorganization                                 275.00       1.80      495.00

12/13/2020   JEF   Further preparation of draft plan of reorganization                         275.00       2.20      605.00
             JEF   Preparation of email to S. and T. O'Neil Re: Draft Plan                                  0.10         n/c

12/23/2020   JEF   Further review and revisions to draft Chapter 11 Plan of Reorganization
                   and phone conference with S. and T. O'Neil Re: Same; Filing of Chapter
                   11 Plan                                                                     275.00       1.50      412.50

12/30/2020   JEF   Preparation of email to T. O'Neil Re: Monthly Report                                     0.10         n/c

12/31/2020   BKY   (JDH) Preparation of motion to extend time to file monthly reports and
                   filing of same                                                              110.00       0.30       33.00
             JEF   Review of and filing of November Monthly Report; Phone conference
                   with T. O'Neil Re: Same                                                     275.00       1.30      357.50

01/05/2021   JEF   Preparation of email to T. O'Neil Re: Mr. Cooper letter                                  0.10         n/c

01/12/2021   JEF   Preparation of email to L. Tingen Re: Bank statements                                    0.30         n/c

01/25/2021   JEF   Review and reply to email from T. O'Neil Re: Status                                      0.20         n/c

01/28/2021   JEF   Left voice mail for D. Baum; Phone conference with D. Baum Re: Taxes                     0.30         n/c

02/01/2021   JEF   Review of tax returns; Review of monthly report; Preparation of email to
                   T. O'Neil Re: Same                                                          275.00       0.40      110.00

02/02/2021   JEF   Preparation and filing of Motion to Continue Confirmation Hearing;
                   Preparation of emails to K. Gardner and J. Rhyne Re: Same                   275.00       0.50      137.50
                                                                                                                    Page: 3
      SCOTTCase
            & CYNTHIA O'NEIL
                20-03240-5-JNC          Doc 77 Filed 03/11/21 Entered 03/11/21 14:00:04                     March 11, 2021
                                                                                                 Page 8 of 15
                                                                                                  Client No.   20200255-00B
                                                                                              Statement No:           77556
      BANKRUPTCY-CHAPTER 11
      Date Filed: 9/25/20
      Case #: 20-03240-5-JNC
      Trustee: John Rhyne


                                                                                                Rate      Hours
02/03/2021   JEF   Review of December Monthly Report; Review of bank statements;
                   Review of claims and projections; Phone conference with S. and C.
                   O'Neil Re: Status; Phone conference with J. Rhyne Re: Same                 275.00       1.40      385.00

02/10/2021   JEF   Further review of December monthly report and bank statements; Filing
                   of same                                                                    275.00       0.70      192.50

02/25/2021   JEF   Telephone conference with K. Gardner Re: O'Neil status                     275.00       0.10       27.50
             JEF   Telephone conference with S. O'Neil Re: Tax returns and status                          0.40         n/c

03/01/2021   BKY   (JDH) Preparation of Motion for additional time to file monthly reports;
                   Preparation of Motion to Continue Plan Confirmation Hearing;
                   Preparation of Fee Application                                             275.00       0.90      247.50

03/02/2021   JEF   Preparation of fee application                                                          1.50          n/c
             JEF   Preparation of email to Laura Golden Re: IRS returns for Scott and
                   Cynthia O'Neil; Review of tax returns and claims                           275.00       0.90      247.50

03/09/2021   JEF   Preparation for and appearance at telephone hearing Re: Motion to
                   continue confirmation hearing; Phone conference with S. and C. O'Neil
                   Re: Same; Phone conference with Amanda Re: Monthly Reports                 275.00       0.80      220.00

03/11/2021   JEF   Review of January Monthly report; Preparation of email to Amanda
                   Nichols Re: Same; Preparation of email to T. O'Neil Re: Same;
                   Preparation of email to K. Gardner and L. Tingen Re: Reports               275.00       1.50      412.50
                   For Current Services Rendered                                                          29.70    8,167.50

                                                             Advances

09/24/2020         Credit Report Fee                                                                                  74.00
                   Credit Report Fee                                                                                  74.00

09/25/2020         Filing Fee O'Neil 20200255                                                                      1,717.00
                   Filing Fee                                                                                      1,717.00

                   Total Expenses                                                                                  1,791.00

                   Total Current Work                                                                              9,958.50

                                                             Payments

09/25/2020         Payment from trust                                                                              -1,122.00
09/25/2020         Costs Advanced Payment                                                                          -1,791.00
                   Total Payments                                                                                  -2,913.00

                   Balance Due                                                                                    $7,045.50
                                                                                                   Page: 4
SCOTTCase
      & CYNTHIA O'NEIL
          20-03240-5-JNC     Doc 77 Filed 03/11/21 Entered 03/11/21 14:00:04                March 11, 2021
                                                                                 Page 9 of 15
                                                                               Client No.    20200255-00B
                                                                           Statement No:            77556
BANKRUPTCY-CHAPTER 11
Date Filed: 9/25/20
Case #: 20-03240-5-JNC
Trustee: John Rhyne


                                        Your trust account #1 balance is

                      Opening Balance                                              $0.00
         09/25/2020   Lawpay (debit card payment 9/23/20)                       5,717.00
         09/25/2020   Fees/Costs
                      PAYEE: Gillespie & Murphy, P.A.                          -2,913.00
         12/29/2020   Official check 101001003 from clients                    10,000.00
                      Closing Balance                                      $12,804.00




           PAST DUE BALANCES ARE SUBJECT TO FINANCE CHARGES AT THE RATE
           OF 18% PER YEAR. YOUR PROMPT PAYMENT WILL BE APPRECIATED!
Final Statement Run Totals 03/11/2021
 Case 20-03240-5-JNC          Doc 77 Filed 03/11/21 Entered 03/11/21 14:00:04   Page 10 of
Statements Printed:                    1       15
Hours:                                29.70
Fees:                              8,167.50
Advances:                          1,791.00
Case 20-03240-5-JNC          Doc 77 Filed 03/11/21 Entered 03/11/21 14:00:04                    Page 11 of
                                              15



                          UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                GREENVILLE DIVISION

 IN RE:
      SCOTT A. O’NEIL                                                     CASE NO. 20-03240-5-JNC
      CYNTHIA C. O’NEIL
          DEBTORS                                                         CHAPTER 11


          NOTICE OF ATTORNEY'S REPORT AND APPLICATION FOR APPROVAL
          OF COMPENSATION AND REIMBURSEMENT OF EXPENSES PURSUANT
                    TO 11 USC §503(b) OF THE BANKRUPTCY CODE

        NOTICE IS HEREBY GIVEN that Jonathan E. Friesen of Gillespie & Murphy, P.A., Attorney
for the above captioned Debtor, have filed an Attorney's Report and Application for Approval of
Compensation and Allocation of Costs Pursuant to 11 USC §503(b) of the Bankruptcy Code (“Report and
Application”); and,

       FURTHER NOTICE IS HEREBY GIVEN that the Attorney for the Debtor has applied for
compensation in the amount of $7,045.50 and $0.00 for reimbursement of expenses pursuant to 11 USC
§503(b) for a total of $7,045.50 for the period beginning September 26, 2020 to March 11, 2021; and,

        FURTHER NOTICE IS HEREBY GIVEN that Gillespie & Murphy, P.A. has $12,804.00 held on
behalf of the Debtor in the firm’s Trust Account, available for payment of legal fees and out of pocket
costs pursuant to 11 USC §503(b); and,

        FURTHER NOTICE IS HEREBY GIVEN that the Report and Application filed by Jonathan E.
Friesen of Gillespie & Murphy, P.A., and members of the firm may be allowed provided no responses and
request for a hearing is made by a party in interest in writing to the Clerk of this Court by April 5, 2021;
and,

        FURTHER NOTICE IS HEREBY GIVEN, that if a response and a request for a hearing is filed
by a party in interest in writing within the time indicated, a hearing will be conducted on this Report and
Application and Response thereto at a date, time and place to be later set by the Court and all interested
parties will be notified accordingly. If no request for a hearing is timely filed, the Court may rule on the
Report and Application and Response thereto ex parte without further notice.

DATED: 3/11/2021                                             s/Jonathan E. Friesen
                                                             Jonathan E. Friesen
                                                             N.C. State Bar No.31535
                                                             Gillespie & Murphy, P.A.
                                                             PO Drawer 888
                                                             New Bern, NC 28563
                                                             Telephone: (252) 636-2225
                                                             Facsimile: (252) 636-0625
                                                             Email: jef@gillespieandmurphy.com
Case 20-03240-5-JNC           Doc 77 Filed 03/11/21 Entered 03/11/21 14:00:04                Page 12 of
                                               15


                                       CERTIFICATE OF SERVICE

        I, Jonathan E. Friesen, Post Office Drawer 888, New Bern, North Carolina 28563, certify:
        That I am, and at all times hereinafter mentioned was, more than eighteen (18) years of age; that
on the 11th day of March, 2021, I served copies of the foregoing Motion and Notice of the Motion on the
parties listed below as indicated.
        I certify under penalty of perjury that the foregoing is true and correct.

        DATED: March 11, 2021                              s/Jonathan E. Friesen
                                                           JONATHAN E. FRIESEN
                                                           N.C. State Bar #31535
                                                           GILLESPIE & MURPHY, P.A.
                                                           P.O. DRAWER 888
                                                           New Bern, NC 28563
                                                           (252) 636-2225
                                                           (252) 636-0625 (fax)
                                                           Email: jef@gillespieandmurphy.com

TO:
Bankruptcy Administrator                                   (via CM/ECF)

John G. Rhyne                                              (via CM/ECF)
Chapter 11 Trustee

Janet M. Spears                                            (via CM/ECF)
Attorney for Nationstar Mortgage d/b/a Mr. Cooper

Michael Jay Emrey
Attorney for Nationstar Mortgage d/b/a Mr. Cooper          (via CM/ECF)

Scott and Cynthia O’Neil                                   (via US Mail)
6074 Martin’s Point Road
Kitty Hawk, NC 27949

See attached matrix                                        (via US Mail)
                            Exhibit A Doc 77 Filed 03/11/21 Entered 03/11/21 14:00:04 Page 13 of
              Case 20-03240-5-JNC
Label Matrix for local noticing          (p)BANKRUPTCY ADMINISTRATOR
                                                             15 EDNC         Bankruptcy Administrator
0417-5                                   434 FAYETTEVILLE STREET                        Two Hannover Square, Ste. 640
Case 20-03240-5-JNC                      SUITE 640                                      434 Fayetteville Street
Eastern District of North Carolina       RALEIGH NC 27601-1888                          Raleigh, NC 27601-1701
Raleigh
Tue Feb 2 12:39:38 EST 2021
Employment Security Commission           Gillespie & Murphy, PA                         (p)INTERNAL REVENUE SERVICE
PO Box 26504                             PO Drawer 888                                  CENTRALIZED INSOLVENCY OPERATIONS
Raleigh, NC 27611-6504                   New Bern, NC 28563-0888                        PO BOX 7346
                                                                                        PHILADELPHIA PA 19101-7346


NC Department of Revenue                 Towd Point Master Funding Trust 2018-PM22 CO   US Attorney
Office Services Div., Bankruptcy Unit    .                                              310 New Bern Avenue, Suite 800
PO Box 1168                              6200 S. Quebec Street                          Federal Building
Raleigh, NC 27602-1168                   Greenwood Village, CO 80111-4720               Raleigh, NC 27601-1461


U. S. Bankruptcy Court                   Accident Fund                                  Affirm, Inc.
300 Fayetteville Street, 4th Floor       Attn: Managing Agent                           Attn: Managing Agent
P.O. Box 791                             PO Box 77000, Dept 77125                       Po Box 720
Raleigh, NC 27602-0791                   Detroit, MI 48277-0125                         San Francisco, CA 94104-0720


American Profit Recovery                 (p)AMERICOLLECT INC                            Ashley Funding Services, LLC
Attn: Managing Agent                     PO BOX 2080                                    Resurgent Capital Services
34505 W 12 Mile Road #333                MANITOWOC WI 54221-2080                        PO Box 10587
Farmington Hills, MI 48331-3288                                                         Greenville, SC 29603-0587


(p)BB AND T                              Bank of Hampton Roads                          Bull City Financial Solutions
PO BOX 1847                              Attn: Officer                                  Attn: Managing Agent
WILSON NC 27894-1847                     301 Bendix Rd., Suite 500                      2609 North Duke St, Ste 500
                                         Virginia Beach, VA 23452-1388                  Durham, NC 27704-0015


CarMax Auto Finance                      Credit Collection Services                     Dare County Sheriff’s Office
Attn: Managing Agent                     Attn: Managing Agent                           Attn: Managing Agent
Po Box 440609                            Po Box 773                                     PO Box 757
Kennesaw, GA 30160-9511                  Needham, MA 02494-0918                         Manteo, NC 27954-0757


David M. Norris, Sr.                     Financial Data Systems                         First Benefits Insurance Mutual, Inc.
Attn: Managing Agent                     Attn: Managing Agent                           c/o Stuart Law Firm, PLLC
PO Box 20248                             Po Box 688                                     1033 Wade Avenue
Raleigh, NC 27619-0248                   Wrightsville Beach, NC 28480-0688              Suite 202
                                                                                        Raleigh, NC 27605-1155

First Progress                           Gateway Bank & Trust                           Internal Revenue Service
Attn: Managing Agent                     Attn: Officer                                  Attn: Managing Agent
Po Box 9053                              5406 N Croatan Hwy                             PO Box 7346
Johnson City, TN 37615-9053              Kitty Hawk, NC 27949-3994                      Philadelphia, PA 19101-7346


(p)MEADE & ASSOCIATES INC                Mr. Cooper                                     NC Department of Revenue
ATTN BANKRUPCTY DEPARTMENT               Attn: Managing Agent                           Attn: Managing Agent
737 ENTERPRISE DRIVE                     8950 Cypress Waters Blvd                       P O Box 1168
LEWIS CENTER OH 43035-9438               Coppell, TX 75019-4620                         Raleigh, NC 27602-1168
              Case 20-03240-5-JNC               Doc 77 Filed 03/11/21 Entered 03/11/21 14:00:04 Page 14 of
Nationstar Mortgage LLC d/b/a Mr. Cooper           North Carolina Department
                                                                       15 of Revenue   Parks Zeigler PLLC
Bankruptcy Dept.                                     Bankruptcy Unit                                      Attorney at Law
PO Box 619096                                        P.O. Box 1168                                        4768 Euclid Rd
Dallas TX 75261-9096                                 Raleigh, NC 27602-1168                               Virginia Beach, VA 23462-3810


Radius Global Solution                               Secretary of Treasury                                Sessoms & Rogers
Attn: Managing Agent                                 Attn: Managing Agent                                 Attorney At Law
9550 Regency Square Blvd                             1500 Pennsylvania Ave NW                             P O Box 110564
Jacksonville, FL 32225-8116                          Washington, DC 20220-0001                            Durham, NC 27709-5564


Stuart Law Firm PLLC                                 U.S. Bank National Association Trustee (See          US Attorney
Attorneys at Law                                     c/o Specialized Loan Servicing LLC                   Attn: Managing Agent
1033 Wade Ave., Ste 202                              8742 Lucent Blvd, Suite 300                          150 Fayetteville Street, Suite 2100
Raleigh, NC 27605-1155                               Highlands Ranch, Colorado 80129-2386                 Raleigh, NC 27601-2959


US Department of Education                           Vasquez Law Firm, PLLC                               Wells Fargo Bank N.A., d/b/a Wells Fargo Aut
Attn: Managing Agent                                 Attorney at Law                                      PO Box 130000
PO Box 7860                                          4922 Windy Hill Dr., Suite B                         Raleigh NC 27605-1000
Madison, WI 53707-7860                               Raleigh, NC 27609-5196


Wells Fargo Dealer Services                          Whiteheart Law Firm, PLLC                            Cynthia C O’Neil
Attn: Managing Agent                                 Attorney at Law                                      6074 Martins Point Rd.
1100 Corporate Center Drive                          661-D Friedberg Church Rd.                           Kitty Hawk, NC 27949-3821
Raleigh, NC 27607-5066                               Burlington, NC 27217


John G. Rhyne                                        Jonathan E. Friesen                                  Scott A O’Neil
PO Box 8327                                          Gillespie & Murphy, PA                               6074 Martins Point Rd.
Wilson, NC 27893-1327                                PO Drawer 888                                        Kitty Hawk, NC 27949-3821
                                                     New Bern, NC 28563-0888




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Bankruptcy Administrator                             Internal Revenue Service                             Americollect
434 Fayetteville Street, Ste. 640                    Insolvency Support Services                          Attn: Managing Agent
Raleigh, NC 27601                                    320 Federal Place, Room 335                          1851 S Alverno Road
                                                     Greensboro, NC 27401                                 Manitowoc, WI 54221


BB&T                                                 Meade & Associates
Attn: Chad Fluno                                     Attn: Managing Agent
PO Box 1847                                          737 Enterprise Dr
Wilson, NC 27894-1847                                Lewis Center, OH 43035




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.
              Case 20-03240-5-JNC             Doc 77 Filed 03/11/21 Entered 03/11/21 14:00:04   Page 15 of
(u)Nationstar Mortgage LLC d/b/a Mr. Cooper      End of Label Matrix 15
                                                 Mailable recipients   47
                                                 Bypassed recipients    1
                                                 Total                 48
